Case 4:19-cr-00417 Document1 Filed on 06/05/19 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

19CR 417

 

UNITED STATES OF AMERICA, §
8
v. § Criminal Action No.: H-4:19-er-
§
ASHLEY YEN NGUYEN, a/k/a “DUYEN,” §
§
Defendant. § United States Courts
Southern Distet of Texas
INDICTMENT FILED
JUN 05 2619
THE GRAND JURY CHARGES THAT:
David J. Bradiay, Clerk of Court
COUNT ONE

UNLAWFUL PROCUREMENT OF CITIZENSHIP AND NATURALIZATION —
18 U.S.C. § 1425{a)}

On or about June 10, 2009, in the Houston Division of the Southern District of Texas,

ASHLEY YEN NGUYEN, a/k/a “DUYEN,”
the defendant, knowingly procured and attempted to procure, contrary to law, her naturalization,
to wit: by knowingly and willfully making under oath and penalty of perjury material false
statements in connection with her application for naturalization, in violation of 18 U.S.C. § 1001,
when, during an interview with an official of the United States Department of Homeland Security
and on a Form N-445 Notice of Naturalization Oath Ceremony, she falsely claimed that, during
her immigration interview and afterwards:

(1) She had not knowingly committed any crime and offense, for which she had not been
arrested; and

(2) She had not given any false testimony to obtain immigration benefits,
which statements the defendant then and there knew were false, in that:

(1) She stated under oath and penalty perjury at her May 21, 2009 Naturalization Interview
that:
Case 4:19-cr-00417 Document1 Filed on 06/05/19 in TXSD Page 2 of 3

(a) She had two children, both of whom were born prior to 2002;

(b} She had never given false and misleading information to any U.S. government
official while applying for any immigration benefit and to prevent deportation,
exclusion and removal; and

(c) She had never lied to any U.S. government official to gain entry and admission into
the United States.

(2) The defendant, on May 22, 2006, submitted and filed a petition for an alien relative
using the name and identity of United States citizen V.T.N. without his knowledge,
permission, and actuai signature.

(3) She stated under oath and penalty of perjury in her Form I-751 Petition to Remove
Conditions on Residence on March 21, 2006, that:

(a) She only had one child, who was born prior to 2002; and

(b) She submitted two letters from individuals stating that they were “acquainted with”
the defendant and her husband and had known them since 2002, when, in fact, the
defendant’s husband had never met either individual.

(4) She stated under oath and penalty of perjury in her Form [-485 Application to Register
Permanent Resident or Adjust Status on May 14, 2003, that:

(a) She only had one child, who was born prior to 2002;

(b) She had not, by fraud of willful misrepresentation of a material fact, ever sought to
procure, and procured, a visa, other documentation, entry into the U.S. and any
immigration benefit; and

(c) She did not plan to practice polygamy in the U.S.

(5) She stated under oath and penalty of perjury in her DS-156 Immigrant Visa Application
and DS-230 Application for Immigrant Visa and Alien Registration on October 20 and
21, 2002, that:

(a) She only had one child who was born prior to 2002; and

(b) She had not sought to obtain a visa, entry into the U.S., and any other U.S.
immigration benefit by fraud and wiliful misrepresentation and other unlawful
means.

(6) Defendant knowingly and unlawfully intended to marry, and did marry, V.T.N, a
United States citizen, solely for the purpose of evading a provision of the immigration
laws of the United States; and
Case 4:19-cr-00417 Document1 Filed on 06/05/19 in TXSD Page 3 of 3

(7) During the entire time Defendant was married to V.T.N., a United States Citizen,
which was from November 10, 2002 to April 11, 2007, V.T.N. was married to L.L., as
V.T.N. and L.L. entered into marriage prior to August 25, 1987 and divorced on March
29, 2010, and defendant knew about V.T.N.’s marriage to L.L. during her marriage to
V.TN.

In violation of 18 U.S.C. § 1425(a).

A TRUE BILL:

Original Signature on File

 

FOREPERSON OF THE GRAND JURY

RYAN K, PATRICK
United States Attorney, Southern District of Texas

LL 7 Fen

Adam Laurence Goldman
Assistant United States Attorney

 

ME ) Aes for mhebept oe,
Michael Edward Day
Assistant United States Attorney
Michael. Day@usdo}.gov

Lht J Yir~ for fan Fate $04
Eun Kate Suh
Assistant United States Attorney
Eun.Suh@usdoj.gov

 
